On Application for Rehearing

COOK, Justice.
The State’s rehearing petition raises the same issues we addressed on the State’s application for rehearing in Ex Parte Formby, 750 So.2d 587, 588 (Ala.1999). Because those issues have already been addressed, we deny the State’s request for a clarification of our decision in Ex Parte Parker, 740 So.2d 432 (Ala.1999). The application for rehearing is denied.
APPLICATION DENIED.
HOOPER, C.J., and MADDOX, HOUSTON, SEE, LYONS, JOHNSTONE, and ENGLAND, JJ., concur.
BROWN, J., recuses herself.*